UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1028



 KOSSI JAMES KETEVI,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



 On Petition for Review of an Order of the Board of Immigration
                             Appeals.
                          (A78-610-853)



Submitted: September 26, 2003             Decided:   February 20, 2004



Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Civil Division, Linda S. Wendtland, Assistant Director,
Luis E. Perez, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kossi   James    Ketevi,     a    native    and   citizen   of   Togo,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming a decision of the immigration judge (IJ)

that denies his application for asylum, withholding of removal, and

relief under the Convention Against Torture. The Board adopted the

opinion of the IJ that concluded Ketevi failed to present credible

evidence establishing past persecution or a well-founded fear of

future persecution on account of a protected ground.                         See 8

U.S.C.A. § 1158 (West 1999 & Supp. 2003); 8 U.S.C. § 1101(a)(42)(A)

(2000).     We have reviewed the administrative record, the IJ’s

decision, and the Board’s conclusion, and find that substantial

evidence supports the IJ’s ruling that Ketevi failed to establish

his   refugee    status.     We   have       reviewed   the   IJ’s   credibility

determinations and conclude that they are supported by specific,

cogent    reasoning,   and    therefore       are   entitled    to   substantial

deference.      Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

            We conclude as well that Ketevi is not entitled to

withholding of removal under INA § 241 or the Convention Against

Torture.      Based on our review of the record and of the IJ’s

decision denying relief, we hold that the IJ did not err in finding

that Ketevi failed to show a “clear probability of persecution,” or

that it is “more likely than not” that he would face torture if he

returned to Togo.      See Rusu v. INS, 296 F.3d 316, 324 n.13 (4th


                                    - 2 -
Cir. 2002) (“To qualify for withholding of removal, a petitioner

must show that he faces a clear probability of persecution because

of his race, religion, nationality, membership in a particular

social group, or political opinion.”); 8 C.F.R. § 1208.16(c)(2)

(2003) (stating that to qualify for protection under the Convention

Against Torture, an alien must show “it is more likely than not

that he or she would be tortured if removed to the proposed country

of removal”).

           We reject Ketevi’s arguments that the Board did not

properly   apply   the   regulations   governing   affirmance   without

opinion, 8 C.F.R. § 1003.1(e)(4) (2003).     We deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                       PETITION DENIED




                                 - 3 -